Exhibit 10.1
EIGHTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
THIS EIGHTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 28th day of July, 2010 by and between Silicon Valley Bank
(“Bank”) and Superconductor Technologies, Inc., a Delaware corporation
(“Borrower”) whose address is 460 Ward Drive, Suite F, Santa Barbara, CA 93111.
Recitals
A. Bank and Borrower have entered into that certain Accounts Receivable Purchase
Agreement dated as of March 28, 2004, as amended by that certain Amendment to
Purchase Agreement by and between Bank and Borrower dated as of April 28, 2004,
by that certain Accounts Receivable Purchase Modification Agreement by and
between Bank and Borrower dated as of March 16, 2005, by that certain Third
Amendment to Loan and Security Agreement by and between Bank and Borrower dated
as of June 16, 2006, by that certain Fourth Amendment to Loan and Security
Agreement by and between Bank and Borrower dated as of June 18, 2007, by that
certain Fifth Amendment to Loan and Security Agreement by and between Bank and
Borrower dated as of July 31, 2007 and by that certain Sixth Amendment to Loan
and Security Agreement by and between Bank and Borrower dated as of July 31,
2008 and by that certain Seventh Amendment to the Loan And Security Agreement
dated as of July 31, 2009 (as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).
B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
C. Borrower has requested that Bank amend the Loan Agreement to extend the
maturity date.
D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
Agreement
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 





--------------------------------------------------------------------------------



 



2. Amendments to Loan Agreement.
2.1 Section 17 (Term and Termination). The first sentence of Section 17 is
amended in its entirety and replaced with the following:
“The term of this Agreement shall be through July 12, 2010 unless terminated in
writing by Buyer and Seller.”
3. Limitation of Amendment.
3.1 The amendment set forth in Section 2, above, is effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
4.3 The organizational documents of Borrower delivered to Bank on the March 28,
2003 remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;
4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

 





--------------------------------------------------------------------------------



 



4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and
4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of an amendment fee in an amount equal to $15,000,
(c) Bank’s receipt of the Acknowledgment of Amendment and Reaffirmation of
Guaranty substantially in the form attached hereto as Schedule 1, duly executed
and delivered by each Guarantor.
[Signature page follows.]

 





--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

              BANK   BORROWER
 
            Silicon Valley Bank   Superconductor Technologies, Inc.
 
           
By:
  /s/ Ben Fargo   By:   /s/ William Buchanan
 
           
 
  Name: Ben Fargo       Name: William Buchanan
 
  Title: VP/Relationship Manager       Title: VP Finance

 





--------------------------------------------------------------------------------



 



Schedule 1
ACKNOWLEDGMENT OF AMENDMENT
AND REAFFIRMATION OF GUARANTY
Section 1. Guarantor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the Eighth Amendment to Loan and Security
Agreement dated as of even date herewith (the “Amendment”).
Section 2. Guarantor hereby consents to the Amendment and agrees that the
Guaranty relating to the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instrument delivered in connection herewith.
Section 3. Guarantor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.
Dated as of July 28, 2010

              GUARANTOR   Conductus, Inc.    
 
           
 
  By:   /s/ William Buchanan    
 
           
 
      Name: William Buchanan    
 
      Title: VP Finance    

 

